Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by amended order of the Supreme Court, Wyoming County [Mark H. Dadd, A.J.], entered December 12, 2012) to review a determination of respondent. The determination found after a tier II hearing that petitioner had violated an inmate rule.
It is hereby ordered that said proceeding is unanimously dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d 996 [1996]). Present — Smith, J.P., Feradotto, Lindley and Valentino, JJ.